                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                             CASE NO. 3:17-CV-429-DCK

 AXXON INTERNATIONAL, LLC,                             )
                                                       )
                 Plaintiff,                            )
                                                       )
    v.                                                 )      ORDER
                                                       )
 GLOBECORE GmbH, and                                   )
 GC EQUIPMENT, LLC,                                    )
                                                       )
                 Defendants.                           )
                                                       )

         THIS MATTER IS BEFORE THE COURT regarding the parties’ “Status Report”

(Document No. 92) filed March 17, 2021 and scheduling concerns. The parties have consented to

Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and immediate review is appropriate.

         By their Status Report, the parties indicate they are ready to proceed to trial during the

undersigned’s next civil trial term; however, Plaintiff requests that the trial commence on or after

May 17, 2021. (Document No. 92). Based on the parties’ Status Report and the record of this

case, the undersigned will set this matter for trial beginning May 17, 2021.

         To the extent there is any confusion or disagreement about whether this matter will

commence with or without a jury, the undersigned is persuaded that pursuant to the record of the

case, and Fed.R.Civ.P. 38 and 39, the case should be tried by the Court without a jury. Although

there may be some references to a “jury” instead of a “fact-finder” in some orders or motions, there

does not appear to be any demand be either side for a jury trial. Moreover, both the “Certification

And Report Of F.R.C.P. 26(f) Conference…” (Document No. 22) and the “Pretrial Order…”

(Document No. 26) indicate that this case will be tried without a jury. See (Document No. 22, p.

4) and (Document No. 26, p. 10).




           Case 3:17-cv-00429-DCK Document 93 Filed 03/23/21 Page 1 of 2
        The parties are respectfully encouraged to review the “Pretrial Order And Case

Management Plan” (Document No. 26) regarding relevant pretrial procedures and deadlines. If

counsel have questions, they should confer with opposing counsel and then, if necessary, contact

the undersigned’s staff.

        IT IS, THEREFORE, ORDERED that the Court will hold a virtual Final Pretrial

Conference on May 5, 2021, at 2:00 p.m. through Microsoft Teams – details to be provided to

counsel at a later date.

        IT IS FURTHER ORDERED that a Bench Trial will begin on May 17, 2021 at 10:00

a.m. in Courtroom #1A, 401 W. Trade Street, Charlotte, NC 28202.

        SO ORDERED.



                                     Signed: March 23, 2021




                                                2
          Case 3:17-cv-00429-DCK Document 93 Filed 03/23/21 Page 2 of 2
